—■ Defendants appeal from an order' dated September 4, 1953, granting plaintiff’s motion for a change of venue from the Supreme Court, Dutchess County, to the Supreme Court, Nassau County, and from so much of a further order dated November 10, 1953, as denied defendants’ motion to change the venue back to Dutchess County. Order of September 4, 1953, and order of November 10, 1953, insofar as appealed from, affirmed, with one bill of $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur.